Citation Nr: 0004016	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of pneumonia.  

2.  Entitlement to service connection for other claimed lung 
disability, to include chronic obstructive pulmonary disease.  




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1972 to March 
1973.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the RO.  

The Board remanded the case in October 1998 and July 1999 for 
additional development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have current residual 
disability due to any episode of pneumonia or other disease 
in service.  

3.  The veteran is not shown to have other current lung 
disability, including chronic obstructive pulmonary disease, 
due to any episode of pneumonia or other disease in service.  



CONCLUSIONS OF LAW

1.  The veteran does not have pneumonia residuals due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

2.  The veteran does not have other lung disability, 
including chronic obstructive pulmonary disease, due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  


Factual Background

The veteran asserts, in an August 1997 written statement and 
in his September 1997 Substantive Appeal, that he was born 
with an alpha-1 antitrypsin deficiency which was aggravated 
his an episode of in-service pneumonia and caused him to 
develop his current lung disabilities, including chronic 
obstructive pulmonary disease.  The veteran also maintains 
that he continues to have residual disability due to the in-
service pneumonia.  

A November 1972 report of medical enlistment examination 
noted the condition of the veteran's lungs and chest as 
"normal."  

A January 1973 clinical record noted that, in December 1972 
and January 1973, the veteran was treated for symptoms of a 
cough, right-sided chest pain, rhinorrhea and fever.  The 
report also noted that veteran denied any previous history of 
significant cardiopulmonary disease.  Additionally, the 
report noted that "a chest x-ray showed a slight residual 
right middle lobe infiltrate."  The report noted a diagnosis 
of right middle lobe pneumonia of unknown etiology.  

A February 1973 report of medical examination noted that the 
condition of the veteran's chest and lungs as "normal" and 
that the results of a chest x-ray study were negative.  

A February 1973 radiographic report noted that, as compared 
to the January 1973 x-ray study, the right middle lobe 
infiltrate was smaller and that a small residual was present.  

A May 1989 private medical record noted that the veteran had 
had pneumonia in 1973 and that he had chewed tobacco and 
smoked cigarettes.  The record indicated that the veteran had 
reported problems with breathing and was unable to exert 
himself due to shortness of breath.  A May 1989 private 
radiology report noted that the lungs were markedly 
hyperaerated and that the veteran appeared to have asthma.  
The report also noted that, other than possible bullae in the 
bases of each lung, the veteran's heart, lungs and thoracic 
cage were radiographically normal.  

A November 1990 private radiology report noted that x-ray 
study of the veteran's chest indicated that the lungs were 
clear and that there had been no change since May 1989.  The 
report listed an impression that there was no evidence acute 
disease.  

A November 1993 private radiology report of chest x-ray study 
indicated that no infiltrate, effusion mass or pneumothorax 
was present in the veteran's lungs.  The report noted a 
flattening of both "hemi-diaphragms" and a degree of air 
trapping consistent with asthma.  The report also indicated 
that there was no other evidence of acute cardiopulmonary 
disease.  

A December 1993 private medical report noted that the veteran 
had alpha-1 antitrypsin deficiency.  The report also noted 
that the veteran's work included drilling and strip mine 
reclamation and that he did not wear his respirator at work.  

The record also included private medical treatment records 
from January to August 1994.  A January 1994 treatment report 
noted that the veteran had a history of asthma with 
increasing shortness of breath and occasional wheezing.  The 
report also noted that the veteran had "double pneumonia in 
1972."  Additionally, the report stated that a chest x-ray 
study had been read as showing emphysema which was "classic 
for alpha-1 antitrypsin with bilateral bullous defects at the 
base of both lungs."  The report noted that the veteran was 
assessed with an element of bronchospasm suggestive of 
asthma, history of tobacco abuse and chronic obstructive 
pulmonary disease with alpha-1 antitrypsin deficiency 
responsible for emphysema.  

A May 1994 private medical report noted that the veteran 
reported a history of shortness of breath that had begun in 
high school.  The report also stated that the veteran had 
worked as a road construction driller for 15 years and that 
he was exposed to a lot of dust.  The report noted that the 
veteran reported the dust as being so severe that, when he 
would return home after work and would have to use a blower 
to remove the dust from his clothing, a cloud of dust was 
created around him.  

The record also included private medical treatment records 
from November to December 1994.  A November 1994 report noted 
that the veteran had a longstanding history of emphysema, 
which appeared to result from smoking and exposure to a 
combination of coal and rock dust.  The report also indicated 
that the veteran had also had several lower respiratory tract 
infections and that emphysema had seriously crippled his 
daily living activities.  An additional November 1994 
treatment report noted that the veteran had "longstanding 
chronic obstructive pulmonary disease as a result of smoking 
and exposure to coal and rock dust."  A further November 
1994 private treatment report noted that the veteran had 
undergone a "[f]iberoptic bronchoscopy followed by a right 
thoracoscopy and laser and stapled bullectomy to accomplish 
lung reduction to manage his bullous emphysema, which had 
resulted in a significant end-stage lung disease and 
emphysema at rest."  

A February 1996 private radiology report noted that the 
veteran had changes of chronic obstructive pulmonary disease 
and minimal parenchymal scarring in the right middle lung 
field.  

A March 1996 private medical report indicated that the 
veteran was diagnosed as having a recurrent squamous cell 
carcinoma of the lung and that a recent chest x-ray study had 
indicated that there was no evidence of the disease.  The 
report noted that it had been "five years since his disease 
recurred and there ha[d] been no recurrence since then."  

The record also included VA outpatient treatment reports from 
January 1995 to November 1998.  A June 1997 radiology report 
of chest x-ray examination indicated that no active disease 
was present and noted an area of scarring in the right upper 
lobe and changes consistent with chronic obstructive 
pulmonary disease.  A July 1997 VA report of evaluation for 
alpha-1 antitrypsin deficiency noted that the veteran's 
breathing had improved and that he had a history of emphysema 
and had smoked 1 pack of cigarettes a day for 18 years, until 
he stopped smoking in 1985.  A July 1997 VA progress noted 
indicated that the veteran was being considered for a lung 
transplant.  A November 1997 VA progress note indicated a 
diagnosis of severe chronic obstructive pulmonary disease due 
to alpha-1 antitrypsin deficiency.  

A June 1997 VA discharge report noted diagnoses of 
"[c]hronic obstructive pulmonary disease with acute 
exacerbation due to bronchitis" and "[a]lpha 1 antitrypsin 
deficiency."  The report noted that the veteran reported 
smoking one and a half packs of cigarettes per day for 20 
years, until he quit in 1985.  The report also noted in-
service pneumonia in December 1972 and that his alpha-1 
antitrypsin deficiency was initially discovered in 1988.  

A January 1998 VA report of detoxification and rehabilitation 
discharge summary indicated that the veteran had tested 
positive for cocaine and marijuana during a lung transplant 
evaluation.  The report noted the veteran's diagnoses as 
cocaine and marijuana dependence and alpha 1 antitrypsin 
deficiency.  

A May 1998 VA report of evaluation for a lung transplant 
noted that the veteran had a history of alph-1 antitrypsin 
deficiency since 1988 and indicated that the veteran had had 
"pneumonia approximately every five years since 1972."  The 
report also noted that the veteran reported social drug use 
for approximately 30 years.  Additionally, the report noted 
that the veteran had had severe bullous emphysema bilaterally 
at the bases and no bronchiectasis.  

A May 1998 VA report of psycho-social assessment noted that 
the veteran reported that he had been around a lot of dust at 
work and that he was sure this had contributed to his 
pulmonary problems.  

A July 1998 VA examination report noted that the veteran was 
found to have severe emphysema and alpha-1 antitrypsin 
deficiency in 1988 after developing shortness of breath.  The 
report also noted that the veteran underwent a lung reduction 
surgery in 1994.  Additionally, the report noted diagnoses of 
chronic liver disease, alpha-1 antitrypsin deficiency and 
hepatitis C.  The report also indicated that the veteran 
might also have been cirrhotic and that, if so, he might need 
to be considered for both a lung and liver transplant.  

A February 1999 VA report of respiratory examination noted 
that the veteran had been initially diagnosed with alpha-1 
antitrypsin deficiency approximately 10 years earlier.  The 
report also noted "a long history of emphysema" and 
recurrent pneumonia, including a five week episode of 
pneumonia in 1973.  Additionally, the report noted that the 
veteran had no signs of pulmonary hypertension, left 
ventricular hypertrophy, cor pulmonale or congestive heart 
failure and that there were no residuals of a pulmonary 
embolism.  The report did note that the veteran had obvious 
dyspnea in the sitting position, but no other signs of 
respiratory failure.  The report also included a detailed 
review of the veteran's medical history and medical records.  
The report noted a diagnosis of alpha-1 antitrypsin 
deficiency and stated that early congestive changes were 
indicated.  The report stated that, "Alpha-1 antitrypsin 
deficiency [was] a genetic condition which could produce 
emphysema (as in this patient)."  The report also noted that 
the veteran had an obstructive type of lung disease and 
emphysema, but that there were no restrictive disease 
conditions.  

A March 1999 VA radiography report noted extensive bilateral 
bullous emphysema, primarily involving the lower lung fields, 
a suggestion of blood flow cephalization and no evidence of 
active pulmonary disease.  

An August 1999 report of VA respiratory medical examination 
included a detailed review of the veteran's medical history 
and medical records.  The report noted that x-ray study 
indicated large bullous emphysematous changes involving both 
lower lung fields, chronic obstructive pulmonary disease 
changes and a slight cephalization of the pulmonary 
vasculature.  The report noted that the veteran's chronic 
obstructive pulmonary disease and emphysema were likely 
caused by his alpha-1 antitrypsin deficiency, thirteen year 
history of cigarette smoking and working for many years in 
dust and dirt, including coal dust.  The report also noted 
"that the brief two week period of pneumonia incurred while 
on active duty ha[d] no bearing on his current medical 
condition."  The report also stated that the veteran's in-
service pneumonia had resolved and that there appeared to be 
no causal relationship between the in-service pneumonia and 
his present condition.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993).  More specifically, where "a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
veteran."  38 C.F.R. § 3.102 (1999).  

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  Although medical evidence 
includes the veteran's history of in-service pneumonia in 
conjunction with the diagnosis of various lung and 
respiratory disabilities, upon further development, there is 
not established a causal connection between the veteran's in-
service pneumonia and any current disabilities.  Indeed, the 
August 1999 VA report of respiratory examination specifically 
noted that the veteran's in-service pneumonia had resolved 
and that there appeared to be no causal relationship between 
the in-service pneumonia and his present condition.  

Furthermore, none of the medical evidence of record, which 
directly reports a cause of the veteran's disabilities, 
attributes any current lung disability to his in-service 
pneumonia.  Rather, a November 1994 report noted that the 
veteran's longstanding history of emphysema appeared to 
result from smoking and an exposure to a combination of coal 
and rock dust.  An additional November 1994 private medical 
report stated that the veteran had "longstanding chronic 
obstructive pulmonary disease as a result of smoking and 
exposure to coal and rock dust."  A December 1993 private 
medical report noted that the veteran did not wear his 
respirator while drilling and performing strip mine 
reclamation.  The record also included the veteran's self-
reported smoking history of between one to one and a half 
packs of cigarettes per day for from between 13 and 20 years.  

Additionally, the record indicates that the veteran's alpha-1 
antitrypsin deficiency was initially discovered in 1988, 
approximately 15 years after the veteran's active duty.  The 
February 1999 VA report of respiratory examination 
specifically explained that "[a]lpha-1 antitrypsin 
deficiency is a genetic condition which could produce 
emphysema (as in this patient)."  

The Board recognizes that the veteran asserts that his 
various lung disabilities were caused or aggravated by his 
in-service pneumonia.  However, as a lay person, the veteran 
is not competent to offer such a medical opinion.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  Furthermore, the 
medical evidence which directly addresses the etiology of the 
veteran's disabilities fails to attribute any connection 
between his current disabilities and his in-service 
pneumonia.  Rather, the medical evidence indicated that his 
disabilities were due to his long history of smoking, his 
history of work exposure to rock and coal dust and his 
genetic alpha-1 antitrypsin deficiency.  

Therefore, as the preponderance of the evidence is against 
the veteran's claims, the service connection for the claimed 
residuals of pneumonia and other claimed lung disabilities, 
including chronic obstructive pulmonary disease, must be 
denied.  


ORDER

Service connection for the claimed residuals of pneumonia is 
denied.  

Service connection for other claimed lung disability, to 
include chronic obstructive pulmonary disease, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

